Title: From Alexander Hamilton to James Waters, 10 December 1792
From: Hamilton, Alexander
To: Waters, James



Treasury Department Decr 10 1792
Sir

Your communication of the 6th Inst has been duly received.
I regret very much, the dissappointment you mention, and you may be persuaded, if any thing was in my power that could relief in the case it would not be omitted.
But it is presumed that the refusal to pay the Bills in question, is the effect of circumstances too imperious to be controuled, and not to be remedied by any interference which could at present take place.
I am &

A H
Mr James WatersMerchantBaltimore

